


Exhibit 10.8

 

Allied Motion Technologies Inc.

 

Stock Ownership Plan

 

For Non-Employee Directors

 

(adopted November 3, 2010 and amended and restated as of May 13, 2014)

 

Stock Ownership and Retention Requirements

 

It is generally desirable for directors to own shares of stock of Allied Motion
Technologies Inc. (the “Company”), and for new directors to work toward that
goal.  By becoming equity owners, the outside directors assume a personal stake
in the success or failure of the Company, and it aligns their financial
interests with those of long-term shareholders of the Company.

 

Pursuant to the Company’s “Stock Ownership Guideline for Non-Employee Directors”
(the “Original Guideline”) which was originally adopted on November 3, 2010 and
is hereby amended, restated and recaptioned as the “Allied Motion Technologies
Inc. Stock Ownership Plan for Non-Employee Directors” (the “Plan”), a new
non-employee director is required to make a minimum investment in the purchase
of shares of the Company’s common stock equal to three (3) times the annual cash
and stock retainer (as defined below) paid or payable to the director during the
first twelve (12) months following his or her election or appointment to the
Company’s Board of Directors (hereinafter referred to as the “Stock Ownership
Requirement”).

 

The amount of the Stock Ownership Requirement for a new non-employee director is
determined at the time he or she is appointed or elected and shall not change
during their tenure on the Board.  (By way of example, assuming the cash portion
of the Board’s annual cash retainer is $35,000 and the value of the annual stock
retainer (which vests over 3 years) is $50,000 at the time a new director is
appointed, the investment required to comply with the Stock Ownership
Requirement for such director would be $255,000.)  For current non-employee
directors (that is, directors serving on the Board prior to the time this Plan
was adopted, namely May 12, 2014), the Stock Ownership Requirement shall remain
the same $50,000 as required under the Original Guideline.

 

A director’s annual retainer includes: (a) any shares of the Company’s stock,
including restricted stock, issued or issuable to the director as part of the
director’s annual retainer, and (b) the annual cash retainer fees (currently
paid quarterly), but will not include chairperson fees or Board or Committee
attendance fees.

 

All directors shall retain the required minimum cumulative number of shares
purchased in accordance with the Stock Ownership Requirement under this Plan as
long as they remain a

 

--------------------------------------------------------------------------------


 

member of the Company’s Board of Directors, subject to any exceptions granted
pursuant to the hardship exception provisions set forth below.

 

For purposes of this Plan, the term “purchase” includes: (a) shares of the
Company’s common stock purchased directly by a director, including upon the
exercise of stock options, (b) shares of the Company’s common stock purchased by
or in the director’s individual retirement account (IRA) or other tax qualified
retirement plan, (c) shares of the Company’s common stock purchased by a
director’s spouse living in the same household, and (d) shares of the Company’s
common stock purchased by a trust for the benefit of the director or his or her
spouse, children, grandchildren, parents, brothers and/or sisters.  Awards of
restricted stock made pursuant to the Company’s 2007 Stock Incentive Plan, or
any successor plans, shall count towards the Stock Ownership Requirement.

 

A new non-employee director will be allowed a grace period to meet the Stock
Ownership Requirement in full, from the date of initial election or appointment
to the Board through the fifth (5th) anniversary of such election or appointment
(the “Grace Period”).  For current non-employee directors, the five-year Grace
Period shall begin as of the original effective date of the Original Guideline
(namely, November 3, 2010).

 

Non-employee directors may satisfy the Stock Ownership Requirement in part over
the course of the Grace Period, as follows:

 

Anniversary Following
Initial Election
or Appointment

 

Minimum Percent of the Stock Ownership
Requirement
(Cumulative)

 

1st

 

20

%

2nd

 

40

%

3rd

 

60

%

4th

 

80

%

5th and Thereafter

 

100

%

 

In the event that a director has not satisfied the minimum cumulative percentage
ownership level on each anniversary date following the director’s initial
election or appointment during the Grace Period, the director must apply not
less than 50% of each subsequent quarterly cash retainer to the purchase of
Company stock until the minimum cumulative percentage ownership level is
achieved. Any such required purchases may be made directly by the director in
the open market or from the Company pursuant to the stock-in-lieu provisions set
forth below.

 

Until such time as the director satisfies the Stock Ownership Requirement, the
director must hold 100% of the shares of Common Stock received as stock awards
pursuant to any equity

 

2

--------------------------------------------------------------------------------


 

compensation plan, upon lapse of the restrictions upon restricted stock and upon
exercise of stock options (net of any shares used to pay for the exercise price
of the option and/or tax withholding).

 

Hardship exceptions to any of the terms, conditions and requirements under this
Plan may be made at the discretion of the Chair of the Governance and Nominating
Committee. Any hardship exception requested by the Chair of the Governance and
Nominating Committee shall be directed to, and decided by, the other members of
the Governance and Nominating Committee.

 

Stock-in-Lieu of Cash Retainer

 

Each non-employee director may elect to forego receipt of all or a portion of
any Board, Committee or special retainer otherwise payable in cash under the
Company’s non-employee director compensation program in exchange for Common
Stock issued in accordance with the following provisions:

 

Shares Applicable to Stock Ownership Requirement. All shares acquired by a
non-employee director pursuant to an election to take stock in lieu of cash, as
provided below, shall qualify in satisfying such director’s Stock Ownership
Requirement.

 

Election Procedure. The number of shares of Common Stock received by any
non-employee director with respect to a payment date shall equal the amount of
foregone cash retainer divided by the Fair Market Value (as defined below) of a
share of Common Stock on the relevant payment date, rounded down to the nearest
whole share, with the dollar amount of any fractional share paid in cash on the
payment date.  If the cash retainer would be paid during a blackout period as
defined in the Company’s Insider Trading Policy, then the payment date as used
herein for the purchase of shares will be the first day of the next Trading
Window as defined in the Insider Trading Policy.  For the purpose of this Plan,
the Fair Market Value of a share of common stock on a given date shall be the
consolidated closing bid price on that date as reported by the NASDAQ Stock
Market.  If there are no common stock transactions on such date, the Fair Market
Value shall be determined as of the immediately preceding date on which there
were common stock transactions.

 

Election.  A non-employee director may elect Common Stock in place of cash by
submitting a written or electronic election to the Company’s Secretary, in such
form as the Company determines, by the date established by the Company prior to
such payment date.

 

Number of Authorized Shares.  There are 100,000 shares of the Company’s Common
Stock reserved for issuance pursuant to this Plan.

 

Adjustments in Authorized Shares.  If a dividend or other distribution,
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution, or other similar corporate transaction or event affects the
Company’s Common Stock, then the Company’s Board of Directors shall, in such
manner as it may determine equitable, substitute or adjust any or all of the
remaining limits on the number and kind of shares available under the Plan. The
decision of the Board of Directors shall be final and binding.

 

3

--------------------------------------------------------------------------------


 

Share Shortfalls.  If any election under this Plan would cause the number of
shares of Common Stock required to be issued under this Plan to exceed the
authorized shares, then any then current elections of non-employee directors
shall be reduced or disregarded to the extent necessary, as determined by the
Compensation Committee of the Board of Directors in an equitable manner, to
avoid exceeding the authorized shares.  The decision of the Compensation
Committee shall be final and binding. No further elections shall be made or
shall be valid until such time, if any, as additional shares of Common Stock
become available for purchase under this Plan.

 

Inside Information.  All purchases of Company stock are subject to compliance
with Section 16 of the Securities Exchange Act of 1934, as amended, and the
Company’s Insider Trading Policy including the defined Trading Window.

 

*********

 

This Plan can be amended, modified and terminated at any time, on a prospective
basis, by the Company’s Board of Directors in its sole and absolute discretion.

 

4

--------------------------------------------------------------------------------
